Name: Commission Regulation (EEC) No 1657/88 of 13 June 1988 concerning the stopping of fishing for shrimps by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 No L 148/ 10 Official Journal of the European Communities 15. 6. 88 COMMISSION REGULATION (EEC) No 1657/88 of 13 June 1988 concerning the stopping of fishing for shrimps by vessels flying the flag of Denmark THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing actvities ('), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 3978/87 of 15 December 1987 allocating, for 1988 , certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone around Jan Mayen (2), provides for shrimps, quotas for 1988 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of shrimps in the waters of ICES division IV by vessels flying the flag of Denmark or registered in Denmark have reached the quota allocated for 1988 ; whereas Denmark has prohibited fishing for this stock as from 5 June 1988 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of shrimps in the waters of ICES division IV by vessels flying the flag of Denmark or registered in Denmark are deemed to have exhausted the quota allocated to Denmark for 1988 . Fishing for shrimps in the waters of ICES division IV by vessels flying the flag of Denmark or registered in Denmark is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply with effect from 5 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29 . 7 . 1987, p. 1 . (2) OJ No L 375, 31 . 12. 1987, p. 35.